Citation Nr: 0117758	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  99-08 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted for left patellofemoral syndrome 
effective from June 12, 1998?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew D. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to June 
1998.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating action of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA). 


FINDING OF FACT

Since June 12, 1998 the veteran's left patellofemoral 
syndrome has not objectively resulted in extension limited to 
10 degrees, flexion limited to 45 degrees or slight recurrent 
subluxation or lateral instability.


CONCLUSION OF LAW

The schedular criteria for the assignment of a compensable 
rating for a left patellofemoral syndrome at any time since 
June 12, 1998, have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. 106-
475, 114 Stat. 2096; 38 C.F.R. § § 3.321(b), 4.1, 4.2, 4.7, 
4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In a February 1999 rating decision service connection was 
granted and a noncompensable evaluation assigned for left 
patellofemoral syndrome, effective from June 12, 1998.

Service medical records show the veteran received treatment 
for left knee pain and swelling on January 1998.  The pain 
was described as a "pulling pain on kneecap."  In March 
1998 the veteran was again seen for treatment of pain in the 
left knee.  On examination she had full range of motion, and 
no edema or crepitus.  There was slight pain on direct 
compression of the patella.  The diagnosis was patellofemoral 
syndrome.

The veteran was afforded a VA examination in September 1998.  
At that time the veteran advised the examiner that in January 
1998 she had developed pain under the left kneecap without 
weakness, stiffness, swelling, heat or redness.  She 
described the frequency of discomfort as being off and on.  
The veteran reported experiencing occasional flare-ups due to 
climbing stairs and during long walking or running.  Her 
symptoms were unaffected by the weather and the flare-ups 
would not result in any additional limitation of motion or 
functional impairment.  The veteran did not report having 
experienced any episodes of dislocation or subluxation, nor 
did she indicate that her knee pain interfered significantly 
with her occupation or daily activities.

On examination a full range of motion was noted.  The 
examiner noted no additional limitation of motion due to 
fatigue, weakness, pain or lack of endurance following 
repetitive use of the left knee.  There was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding.  Mild crepitus was noted under the kneecap upon 
flexion and extension of the left knee.  Gait was normal and 
no limitations of standing or walking were noted; nor did the 
examination reveal callosities, breakdown or an unusual shoe 
wear pattern.  There was no evidence of ankylosis.

X-ray examination of the left knee was normal, indicating no 
evidence of fracture, dislocations or any other bone or joint 
abnormalities.

The diagnosis was left knee patellofemoral syndrome.

Analysis

The veteran contends that her service-connected left knee 
disability is more severe than the current rating assigned 
following the initial grant of service connection indicates.  
The Board notes that at the time of an initial rating 
separate ratings can be assigned for separate periods based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's left knee disability is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 
5257 provides for a 10 percent disability rating for slight 
recurrent subluxation or lateral instability of the knee.  A 
20 percent rating is warranted for moderate recurrent 
subluxation or lateral subluxation of the knee.  

Further, under Diagnostic Code 5260 flexion of the leg 
limited to 45 degrees warrants a 10 percent disability 
rating, whereas flexion limited to 30 degrees warrants a 20 
percent rating.  Under Diagnostic Code 5261 extension of the 
leg limited to 10 degrees warrants a 10 percent disability 
rating, whereas extension of the leg limited to 15 degrees 
warrants a 20 percent disability rating.

Based upon a review of the evidence the Board finds that an 
increased rating for residuals of the veteran's left 
patellofemoral syndrome is not warranted.  As noted above, 
the examiner found a full range of knee motion without 
instability.  The preponderance of the evidence is therefore 
against assigning an increased rating for the veteran's 
disability at any time since June 12, 1998.  The benefit 
sought on appeal must be denied. 

In reaching this decision the Board notes that ratings based 
on limitation of motion do not subsume 38 C.F.R. §§ 4.40 or 
4.45 (2000) as they relate to functional loss and pain on 
movement, and that the provisions of 38 C.F.R. § 4.14 (2000) 
(avoidance of pyramiding) does not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

In this regard, the veteran reported in the VA examination 
that flare-ups occurred due to climbing stairs after long 
walks or runs.  The examiner noted, however, that flare-ups 
did not result in additional limitation of motion or 
functional impairment.  Further, the examiner reported that 
the knee pain did not interfere significantly with the 
veteran's usual occupation or daily activities.  As such, the 
Board does not find a basis to grant an increased evaluation 
under the factors elicited in DeLuca. 

In evaluating the severity of the veteran's disability, the 
Board has reviewed the nature of the original disability and 
considered whether the veteran is entitled to a "staged" 
rating as prescribed by the Court in Fenderson.  Based upon a 
review of the evidence, however, the Board finds that at no 
time since June 1998 has there been objective evidence that 
the degree of disability associated with left patellofemoral 
syndrome warrants a compensable evaluation.  Hence, a staged 
rating warranting an increased evaluation for a portion of 
the term in question is not warranted.

Accordingly, the benefit sought on appeal is denied.

The Board notes that the veteran has been informed of the 
evidence necessary to substantiate her claim and provided an 
opportunity to submit such evidence.  In this regard, the 
veteran was afforded a VA examination in connection with her 
claim.  Moreover, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Accordingly, the Board finds that the duty to 
assist has been fulfilled.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 2096 
(2000). 

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for left patellofemoral syndrome at any 
time since June 12, 1998 is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

